OFFICE   OF THE   ATTORNEY      GENERAL   OF   TEXAS

                                  AUSTIN




Hononblr   6oorgr H. 8hoppm-d
Comptroller or mbllo Aocounts
Austin,  tuar




            Your lrtter of aawry
of this department upon
may pay trrre1ing lxpena
tu  bubitorr out of the
r1d.r   found   an MO   6    of
bill passed w the 86th fr
of the 46th Legislature).




                          tha llmltatlan sot forth la the
                          ing a tth ellxl of thls Aat, tvo
                          aerlt of th* algarutte rtup tu
                         am collootrd, aa provided by
                        i8htUl-0, md all bdUlOO8    OP
                        rrotto tu lnfo r c ewnt fundon
        August 31, 1939, 18 hreby approprlatad to the
        Comptroller  of Slbllc Aacount8 for payment of
        the items here:nbefore lIsted in the Cigarette
        Iax Enforcement XvLs:~x~ for each of the ears
        ending August 31, 1941, and kUJU8t 31, 19I: 1.
Bononblr               0.0~.              IL 8h*ppnd,          ?ago 2


          lhbjeot  to the liritBtiOn8 8et forth in
          the
           . .
                            a99ear1a
                      provt8lon8
                              --     -- at ti _..Wld Of th18
          AOt, wy fOO8 OOlleOtWI rOP audit8 and OX-
          uriMt:OM    S8 9l’OVidOd    iOr ill aOU8S    Bill
          755, SOotIon 8, pa88.d by the 44th tig181a-
          tUD8, h&W      80881oP,     md w      MCfntit8
          theretO,                 Ukd raiy b&m008               in the          0%    wotte
          tu lud1t tund are horrb7 rppropria ! ld to
          the comptrolbr  of Pub110 hoOount8 to be
          ured in making audit8 a8 provldod in raid'
          Act.’
                        The gamNl rider appurlag at the end of senate
Bill      527         9l!OVi&J8        a8 fOllOVSl
                               in plkl't
               “Except aa to field                              travel expense of
          the Highway Department,                              It 18 provlded~ that
          no expenditure shall be made for travel
          OX9OII8OS                by     UI~    drpwtmaat           Of   this        atate %I
          *X0.88            of      tha      amount of nomy               ltmmlsed hem-
          in iOr said                     9ur9080.     .   .    .”


                 _.
                        ThO
                        _
                             Of
                            -.
                             _
                                $36.000.00 - _ $8,
                               itM                   Of    SOiW80, - Ul  aWOUnt Of
roney            ltODll804 neroin
                                r9r tnvs11ag        U9OPI.8.       The question
to be dotmmine4 18 VhethW              or not the lppropriatlan appear-
iQJ in the 89OOir1           rldor 'to be U8ti        in nkm       Uldit8    &I
provided in said hot*, t8 11bV180                  available for tx'BY.1~
OX9OIISO8,    ln     80   far as ruoh upenrr8 may be incurrod ln mak-
ing audit8 a8 rovided for in Xoure 8111 755, hotion 8,
9888ed     by the P4th ~gi8lBtU2'0, Re@lhr &88loa, BUI eny
amenwIlts        tbrroto.

            The language of the spraial rider appropriate8
the         referred to therein "to be Ured in making lUdlt8
        fIllId
n8  provided in raid  Act”, without any lititatlon   vhatroever
upon their use othervlse.    The payment or trarellng      expenses
incurred in meklng audits provided for In 8ald Act is clear-~
ly the use of the fund8 appropriated   for the exact purpose
for vhlch the Legislature     ha8    aade them available.   The
special   rider 1s just aa much an “ften” of appropriation
as the more spec’_flc   provLsion “travel!ng      expense . . .
$1~,000.00”.    The only distlnctlm       between the tw-, :s tSet
the me is bmader the,? the other.          In other Vord8, the funds
appropriated   by the special     rider are available for any and
all expenses vhJch may be lncur?ed ln making audits a8 pro-
.   I




        Honorable   Ooorge H, 8heppard,   ?age 3


        vlded la tEe Act rotorred  to, vhorea8, the )36,000.00 18
        avrllable anly for  travollng expenror.  It 18 the opinion
        Of thi8 department tht Odl Of 8Uoh itOM 18 4Ul "MWUllt
        of money ltmlsed   hereia" for traveling expenses.

                   It fo1lov8 from vhat ha8 been said above that
        the fbld8 approprl8ttd by ths 8peOi&1 rider "to be Used
        ia making rudltr a8 provided for ia 8aid Act” m-0 avail-
        able for payrent of traveling lx9en888 Incurred by your
        auditor8 la mklng the audit8     rovlded for ln lIou8s Bill
        755, Section 8, 9a88eQ by the t 4th Leglrlature, Regular
        se88lOII, and in th8J amen&ment8 thereto.



                                                   ATTORHEY0ENERM.a
                                                                 OF TEXAS



                                                   By
                                                           R(%~&hild
                                                            . .
                                                                 Asststant



        A??BovEDl  JuluBry 14, 1941
        Oerald C. Mmna (8l@ed)
        ATTORREY OERRML  OF TEXAS